                Case 18-50489-CSS         Doc 310     Filed 12/19/20     Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 MAXUS ENERGY CORPORATION, et al.,                    Case No. 16-11501 (CSS)
                                                      (Jointly Administered)
                       Debtors.


 MAXUS LIQUIDATING TRUST,

                       Plaintiff,

           -against-

 YPF S.A., YPF INTERNATIONAL S.A.,
 YPF HOLDINGS, INC., CLH HOLDINGS,                    Adv. Proc. No. 18-50489 (CSS)
 INC., REPSOL, S.A., REPSOL
 EXPLORACIÓN, S.A., REPSOL USA
 HOLDINGS CORP., REPSOL E&P USA,
 INC., REPSOL OFFSHORE E&P USA,
 INC., REPSOL E&P T&T LIMITED, and
 REPSOL SERVICES CO.,

                       Defendants.



          DECLARATION OF REBECCA M. MICHAUD IN SUPPORT OF THE YPF
           DEFENDANTS’ MOTION TO DISQUALIFY WHITE & CASE LLP AS
                 COUNSEL FOR THE MAXUS LIQUIDATING TRUST

     I, Rebecca M. Michaud, pursuant to 28 U.S.C. § 1746, declare as follows:

   1.            I am an associate at Cleary Gottlieb Steen & Hamilton LLP. I am an attorney

admitted to practice in New York. I submit this declaration in support of the YPF Defendants’

Motion to Disqualify White & Case LLP as Counsel for the Maxus Liquidating Trust in the

above-captioned action.

   2.            Attached hereto as Exhibit A is a true and correct copy of a letter from Jennifer

Paradise (“J. Paradise”) to Victor L. Hou (“V. Hou”), dated December 4, 2020.
              Case 18-50489-CSS           Doc 310     Filed 12/19/20    Page 2 of 9




    3.         Attached hereto as Exhibit B is a true and correct copy of a letter from J. Paradise

to John J. Kuster, dated October 1, 2020.

    4.         Attached hereto as Exhibit C is a true and correct copy of a letter from J. Paradise

to Howard Zelbo (“H. Zelbo”), dated October 27, 2020.

    5.         Attached hereto as Exhibit D is a true and correct copy of a letter from H. Zelbo

to J. Paradise, dated October 14, 2020.

    6.         Attached hereto as Exhibit E is a true and correct copy of a letter from V. Hou to

J. Paradise, dated November 6, 2020.

    7.         Attached hereto as Exhibit F is a true and correct copy of an email from J.

Paradise to V. Hou, dated November 12, 2020.

    8.         Attached hereto as Exhibit G is a true and correct copy of a letter from V. Hou to

J. Paradise, dated November 18, 2020.

    9.         Attached hereto as Exhibit H is a true and correct copy of an email from J.

Paradise to V. Hou, dated November 23, 2020.

    10.        Attached hereto as Exhibit I is a true and correct copy of a letter from J. Paradise

to V. Hou, dated November 25, 2020. This letter was sent to counsel for the YPF Defendants by

email approximately 90 minutes before the parties’ scheduled meet-and-confer concerning these

issues.

    11.        Attached hereto as Exhibit J is a true and correct copy of a screenshot taken on

December 18, 2020 of the White & Case LLP website

(https://www.whitecase.com/people/all/all/156/861/all/all/search_api_relevance/DESC).

    12.        Attached hereto as Exhibit K is a true and correct copy of a screenshot taken on

November 11, 2020 of the Association of Business Recovery Professionals directory.


                                                -2-
                Case 18-50489-CSS        Doc 310      Filed 12/19/20    Page 3 of 9




   13.          Attached hereto as Exhibit L is a true and correct copy of a screenshot taken on

December 14, 2020 of White & Case LLP’s advertisement on the Bankruptcy and Restructuring

section of the Chambers and Partners website (https://chambers.com/department/white-case-llp-

bankruptcy-restructuring-usa-5:513:12806:1:3672).

   14.          On December 1, 2020 a search was conducted of dockets in which both J.

Christopher Shore and Thomas E. Lauria appeared as counsel. Listed below are cases in which

Thomas E. Lauria and J. Christopher Shore both filed notices of appearance and/or motions to

appear pro hac vice, which total 26 cases since 2001.

           i.   In re Swissport Fuelling Ltd., Case No. 1:20-bk-12990

                     a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

                       Shore, In re Swissport Fuelling Ltd., Case No. 1:20-bk-12990 (MFW)

                       (Bankr. D. Del. Nov. 19, 2020), ECF No. 9 and 12.

          ii.   In re Swissport Fuelling Ltd and Donald William Christo Mallon, Case No. 1:20-

                bk-11524

                     a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

                       Shore, In re Swissport Fuelling Ltd, Case No. 1:20-bk-11524 (MFW)

                       (Bankr. D. Del. June 15, 2020), ECF No. 16 and 11.

         iii.   In re The Hertz Corp., Case No. 1:20-bk-11218

                     a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

                       Shore, In re The Hertz Corp., Case No. 1:20-bk-11218 (MFW) (Bankr. D.

                       Del. May 25, 2020), ECF No. 37 and 33.

         iv.    In re Gavilan Resources, LLC and Gavilan Resources Holdings, LLC, Case No.

                4:20-bk-32656


                                                -3-
       Case 18-50489-CSS      Doc 310      Filed 12/19/20   Page 4 of 9




            a. Notice of Appearance of Thomas E. Lauria, In re Gavilan Resources

             LLC, Case No. 4:20-bk-32656 (MI) (Bankr. S.D. Tex. July 10, 2020), ECF

             No. 177.

            b. Motion to Appear Pro Hac Vice for J. Christopher Shore, In re Gavilan

             Resources LLC, Case No. 4:20-bk-32656 (MI) (Bankr. S.D. Tex. July 10,

             2020), ECF No. 178.

 v.    In re Purdue Pharma L.P., Case No. 7:19-bk-23649

            a. Motion to Appear Pro Hac Vice for Thomas E. Lauria, In re Purdue

             Pharma L.P., Case No. 7:19-bk-23649 (RDD) (Bankr. S.D.N.Y. Apr. 17,

             2020), ECF No. 1058.

            b. Notice of Appearance of J. Christopher Shore, In re Purdue Pharma

             L.P., Case No. 7:19-bk-23649 (RDD) (Bankr. S.D.N.Y. Apr. 17, 2020),

             ECF No. 1060.

vi.    In re Sanchez Energy Corp., Case No. 4:19-bk-34508

            a. Notice of Appearance of Thomas E. Lauria, In re Sanchez Energy Corp.,

             Case No. 4:19-bk-34508 (MI) (Bankr. S.D. Tex. Apr. 27, 2020), ECF No.

             1155.

            b. Motion to Appear Pro Hac Vice for J. Christopher Shore, In re Sanchez

             Energy Corp., Case No. 4:19-bk-34508 (MI) (Bankr. S.D. Tex. Apr. 27,

             2020), ECF No. 1157.

vii.   In re Energy Future Holdings, Case No. 19-01430

            a. Entry of Appearance for Thomas E. Lauria, In re Energy Future

             Holdings Corp., Case No. 19-1430 (3d Cir. Mar. 18, 2019), ECF No.


                                     -4-
        Case 18-50489-CSS       Doc 310       Filed 12/19/20   Page 5 of 9




               003113187197.

             b. Entry of Appearance for J. Christopher Stone, In re Energy Future

               Holdings Corp., Case No. 19-1430 (3d Cir. Mar. 12, 2019), ECF No.

               003113182952.

viii.   In re Pacific Gas and Electric Co., Case No. 3:19-bk-30089

             a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

               Shore, In re Pacific Gas & Elec. Co., Case No. 3:19-bk-30089 (DM)

               (Bankr. N.D. Cal. Jan. 29, 2019), ECF No. 60 and 58.

 ix.    In re La Paloma Generating Co., LLC, et al., Case No. 1:19-cv-00017

             a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

               Shore, In re La Paloma Generating Co. LLC, Case No. 1:19-cv-00017

               (LPS) (D. Del. Feb. 15, 2019), ECF No. 11 and 9.

  x.    In re Claire's Stores, Inc., Case No. 1:18-bk-10584

             a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

               Shore, In re Claire’s Stores, Inc., Case No. 1:18-bk-10584 (MFW) (Bankr.

               D. Del. Mar. 19, 2018), ECF No. 59 and 58.

 xi.    In re Zohar III, Corp., Case No. 1:18-bk-10512

             a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

               Shore, In re Zohar III, Corp., Case No. 1:18-bk-10512 (CSS) (Bankr. D.

               Del. June 20, 2018), ECF No. 324 and 323.

xii.    In re Energy Future Holdings Corp., et al, Case No. 1:18-cv-00381

             a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

               Shore, In re Energy Future Holdings Corp., Case No. 1:18-cv-00381


                                        -5-
         Case 18-50489-CSS      Doc 310       Filed 12/19/20   Page 6 of 9




                (RGA) (D. Del. May 2, 2018), ECF No. 24 and 25.

 xiii.   In re La Paloma Generating Co., LLC, et al, Case No. 1:17-cv-01697

              a. Motion for Pro Hac Vice Appearance of Thomas E. Lauria and J.

                Christopher Shore, In re La Paloma Generating Co., LLC, Case No. 1:17-

                cv-01697 (LPS) (D. Del. Feb. 15, 2019), ECF No. 23 and 21.

 xiv.    In re La Paloma Generating Co., LLC, Case No. 1:16-bk-12700

              a. Motion for Pro Hac Vice Appearance of Thomas E. Lauria and J.

                Christopher Shore, In re La Paloma Generating Co., LLC, Case No. 1:16-

                bk-12700 (JTD) (Bankr. D. Del. Dec. 8, 2016), ECF No. 35 and 36.

  xv.    In re Bennu Titan LLC, Case No. 4:17-bk-30497

              a. Motion for Pro Hac Vice Appearance of Thomas E. Lauria, In re Bennu

                Titan LLC, Case No. 4:17-bk-30497 (LSS) (Bankr. S.D. Tex. Sept. 21,

                2016), ECF No. 26 and 83.

 xvi.    In re Maxus Energy Corp., Case No. 1:16-bk-11501

              a. Motion for Pro Hac Vice Appearance of Thomas E. Lauria and J.

                Christopher Shore, In re Maxus Energy Corp., Case No. 1:16-bk-11501

                (CSS) (Bankr. D. Del. June 29, 2016), ECF No. 105 and 73.

xvii.    In re Samson Resources Corp., Case No. 1:15-bk-11934

              a. Motion to Appear Pro Hac Vice of Thomas E. Lauria and J. Christopher

                Shore, In re Samson Resources Corp., Case No. 1:15-bk-11934 (BLS)

                (Bankr. D. Del. Sept. 18, 2015), ECF No. 53 and 54.

xviii.   In re Caesars Entertainment Operating Co., Inc., Case No. 1:15-bk-01145

              a. Notice of Appearance of Thomas E. Lauria and J. Christopher Shore, In


                                        -6-
        Case 18-50489-CSS          Doc 310      Filed 12/19/20   Page 7 of 9




                  re Caesars Entertainment Operating Co., Inc., Case No. 1:15-bk-01145

                  (Bankr. N.D. Ill. Jan. 30, 2015), ECF No. 180 and 181.

xix.    In re Energy Future Holdings Corp., Case No. 1:14-bk-10979

             a.     Motion to Appear Pro Hac Vice of Thomas E. Lauria and J. Christopher

                  Shore, In re Energy Future Holdings Corp., Case No. 1:14-bk-10979

                  (CSS) (Bankr. D. Del. Apr. 30, 2014), ECF No. 194 and 195.

 xx.    In re Central European Distribution Corp., Case No. 1:13-bk-10738

             a. Motion to Appear Pro Hac Vice of Thomas E. Lauria and J. Christopher

                  Shore, In re Central European Distribution Corp., Case No. 1:13-bk-

                  10738 (CSS) (Bankr. D. Del. Apr. 9, 2013), ECF No. 33 and 38.

xxi.    In re AMR Corp., Case No. 1:11-bk-1546

             a. Notice of Appearance and Request for Service of Papers of J.

                  Christopher Shore, In re AMR Corp., Case No. 1:11-bk-15463 (SHL)

                  (Bankr. S.D.N.Y. Sept. 19, 2012), ECF No. 4605.

             b. Motion for Admission of Thomas E. Lauria to Practice Pro Hac Vice, In

                  re AMR Corp., Case No. 1:11-bk-15463 (SHL) (Bankr. S.D.N.Y. Sept. 19,

                  2012), ECF No. 4606.

xxii.   In re Premier International Holdings Inc., Case No. 1:09-bk-12019

             a. Motion to Appear Pro Hac Vice for J. Christopher Shore, In re Premier

                  International Holdings Inc., Case No. 1:09-bk-12019 (CSS) (Bankr. D.

                  Del. Aug. 13, 2009), ECF No. 380.

             b. Motion to Appear Pro Hac Vice of Thomas E. Lauria, In re Premier

                  International Holdings Inc., Case No. 1:09-bk-12019 (CSS) (Bankr. D.


                                          -7-
         Case 18-50489-CSS       Doc 310      Filed 12/19/20    Page 8 of 9




                Del. Aug. 17, 2009), ECF No. 395.

xxiii.   In re Visteon Corporation, Case No. 1:09-bk-11786

              a. Motion to Appear Pro Hac Vice of J. Christopher Shore, In re Visteon

                Corp., Case No. 1:09-bk-11786 (CSS) (Bankr. D. Del. May 12, 2010),

                ECF No. 3087.

              b. Motion to Appear Pro Hac Vice of Thomas E. Lauria, In re Visteon

                Corp., Case No. 1:09-bk-11786 (CSS) (Bankr. D. Del. Apr. 7, 2010), ECF

                No. 2744.

xxiv.    In re Washington Mutual, Inc., Case No. 1:08-bk-12229

              a. Motion to Appear Pro Hac Vice of Thomas E. Lauria, In re Washington

                Mutual, Inc., Case No. 1:08-bk-12229 (MFW) (Bankr. D. Del. Oct. 20,

                2008), ECF No. 103.

              b. Motion to Appear Pro Hac Vice of J. Christopher Shore, In re

                Washington Mutual, Inc., Case No. 1:08-bk-12229 (MFW) (Bankr. D.

                Del. Oct. 27, 2008), ECF No. 163.

xxv.     In re Buffets Holdings, Inc., Case No. 1:08-bk-10141

              a. Motion to Appear Pro Hac Vice of Thomas E. Lauria, In re Buffets

                Holdings, Inc., Case No. 1:08-bk-10141 (MFW) (Bankr. D. Del. Feb. 8,

                2008), ECF No. 224.

              b. Motion to Appear Pro Hac Vice of J. Christopher Shore, In re Buffets

                Holdings, Inc., Case No. 1:08-bk-10141 (MFW) (Bankr. D. Del. Feb. 12,

                2008), ECF No. 262.

xxvi.    Pacific Gas and Electric Co., Case No. 3:01-bk-30923


                                        -8-
              Case 18-50489-CSS         Doc 310      Filed 12/19/20    Page 9 of 9




                     a. Motion to Appear Pro Hac Vice for Thomas E. Lauria and J. Christopher

                       Shore, In re Pacific Gas & Elec. Co., Case No. 01-30923 (DM) (Bankr.

                       N.D. Cal. Apr. 30, 2001), ECF No. 315 and 316.



I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 Dated: December 18, 2020
        New York, New York


                                                                /s/ Rebecca M. Michaud
                                                                   Rebecca M. Michaud




                                               -9-
